OPINION OF THE COURT
PER CURIAM:
When this case was previously before us, Town Court Nursing Center, Inc. v. Beal, 586 F.2d 280 (3d Cir. 1978), we concluded that the appellants, six residents at the Town Court Nursing Center, had a constitutionally protected property interest in continued residence at Town Court that gave them a right to a pretermination hearing. We therefore vacated a district court order which denied appellants’ request for an extension of portions of a preliminary injunction entered during an earlier phase of the litigation. Thereafter, the Supreme Court, acting on petition of Pennsylvania Secretary of Public Welfare, accepted certiorari and in O’Bannon v. Town Court Nursing Center, Inc.,-U.S.-, 100 S.Ct. 2467, 65 L.Ed.2d 506 (1980), reversed our judgment and remanded the cause to us for further proceedings in conformity with its opinion. The Court held that enforcement by the Department of Health, Education and Welfare and the Pennsylvania Department of Public Welfare of their valid regulations did not directly affect appellants’ legal rights or deprive them of any constitutionally protected interest in life, liberty or property.
Accordingly, for the reasons set forth in the Supreme Court’s opinion, the judgment of the district court will be affirmed.